DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-11 and 13-20 are pending and examined below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snidow, U.S. Publication No. 2013/0192662 in view of Frolov et al., U.S. Publication No. 2009/0255567.
Regarding Claim 1, Snidow teaches a solar panel comprising:
	A cell mounting surface (303 see fig. 4 paragraph 31); and
	A cell array having a photon absorbent surface, the cell array coupled to the cell mounting surface such that the photon absorbent surface is at an angular position different than the cell mounting surface (see fig. 4 and paragraph 31).

    PNG
    media_image1.png
    451
    826
    media_image1.png
    Greyscale

While Snidow teaches that the mounting surface may be reflective, Snidow does not specifically provide that the back surface of the cell array is reflective.
Frolov, like Snidow, teaches a solar system comprising cells with an angular relationship to each other.  Frolov teaches that the cells/arrays may include a reflective surface opposite the absorbent surface (see fig. 4) with a reflective bottom conducting layer to reflect light to adjacent cells, thereby increasing the amount of light converted to electricity (see paragraph 43).
Therefore, it would be obvious to of ordinary skill in the art to modify the solar panel of Snidow by including the cells with the reflective back contact structure taught by Frolov, to provide enhanced reflection and absorption in the system.
Regarding Claim 2, Snidow teaches that the mounting surface may be reflective (see paragraph 31).  This meets the claimed second reflective surface.
Regarding Claim 3, Snidow teaches that the mounting surface is rigid.

Regarding Claims 5 and 6, Snidow teaches that the device may include a frame that may couple the device to the substrate (see paragraph 30).  This frame may be seen as a rectangular footprint (as the entire device is shown in fig. 4 to have a rectangular footprint, also see fig. 3), and supports that array at a different angular position than the cell mounting surface.
Regarding Claim 7, fig, 4 of Snidow shows what can be considered first and second arrays in each row of the support.  These arrays are shown to exist in a footprint that is smaller than if the arrays were coplanar with the substrate, or cell mounting surface.
Regarding Claim 8, Snidow teaches that the arrays are electrically coupled and adjoined side by side (see fig. 4 and claim 3, teaching a series connection).
Regarding Claim 9, because the structure shown by Snidow is identical to the features claimed, it is the examiner’s position that the efficiency would be greater in the angled position than if they were disposed coplanar to the substrate.  Furthermore, the examiner notes that Snidow uses bifacial cells (see paragraph) and a reflective back substrate (the claimed cell mounting surface).  Because of the reflection and bifacial nature of the cells, they will have more light incident upon them, thereby providing improved conversion efficiency.
Regarding Claims 10 and 11, Snidow teaches that the angular position should be within the ranges claimed (see claim 1).
Regarding Claim 13, Snidow teaches a solar panel comprising:
	A cell mounting surface (substrate, see fig. 4 and paragraph);
	A first cell array having a photon absorbent surface, the cell array coupled to the cell mounting surface such that the photon absorbent surface is at an angular position different than the cell mounting surface; and
	A second cell array having a photon absorbent surface, the cell array coupled to the cell mounting surface such that the photon absorbent surface is at an angular position different than the cell mounting surface.
However, Snidow does not specifically teach that the first cell array includes a “first” reflective surface opposite the photon absorbent surface.
Frolov, like Snidow, teaches a solar system comprising cells with an angular relationship to each other.  Frolov teaches that the cells/arrays may include a reflective surface opposite the absorbent surface (see fig. 4) with a reflective bottom conducting layer to reflect light to adjacent cells, thereby increasing the amount of light converted to electricity (see paragraph 43).  This meets the claimed first reflective surface.
Therefore, it would be obvious to of ordinary skill in the art to modify the solar panel of Snidow by including the cells with the reflective back contact structure taught by Frolov, to provide enhanced reflection and absorption in the system.
Regarding Claim 14, Snidow teaches an angle to normal between 5 and 20 degrees, as discussed above.
Regarding Claim 15, Snidow teaches a reflective substrate, thereby providing that “the cell mounting surface comprises a second reflective surface, as shown above.

Regarding Claim 17, Frolov shows that the reflective surface of the first cell array reflects light to the second cell, thereby meeting claim 17 under the combination provided above.
Regarding Claim 18, Snidow teaches a system comprising:
	A panel having a reflective cell mounting surface (substrate, see fig. 4 and paragraph 31) meeting the claimed second reflective surface;
	A first cell array having a photon absorbent surface, the cell array coupled to the cell mounting surface such that the photon absorbent surface is at an angular position different than the cell mounting surface (see annotated fig. 4 above); and
	A second cell array having a photon absorbent surface, the cell array coupled to the cell mounting surface such that the photon absorbent surface is at an angular position different than the cell mounting surface (see annotated fig. 4 above).
Snidow further teaches that the device may include a “foundational base” (solid frame 304).
However, Snidow does not specifically teach that the first cell array includes a reflective surface opposite the photon absorbent surface.
Frolov, like Snidow, teaches a solar system comprising cells with an angular relationship to each other.  Frolov teaches that the cells/arrays may include a reflective surface opposite the absorbent surface (see fig. 4) with a reflective bottom conducting layer to reflect light to adjacent cells, thereby increasing the amount of light converted to electricity (see paragraph 43).
Therefore, it would be obvious to of ordinary skill in the art to modify the solar panel of Snidow by including the cells with the reflective back contact structure taught by Frolov, to provide enhanced reflection and absorption in the system.

Regarding Claim 20, Snidow provides that the frame 304, meeting the claimed foundational base, includes side walls (shown in fig. 6); a support frame above the side walls (portion engaging cover, see fig. 6); a transparent weather cover (301, see fig. 6) and a bottom (see fig. 3).  Fig. 3 shows that the panel is affixed to the bottom of the base (see fig. 3 and paragraph 30) and enclosed by the side walls and transparent cover (see paragraph 30 and figs. 3 and 6).  Furthermore, when combined, the structure is attached to the tracking system.
8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Snidow in view of Frolov, as applied above, in view of Schwartzman, U.S. Publication No. 2008/0087321.
Regarding Claim 19, modified Snidow teaches a system as discussed above.  However, the references do not discuss the details of the tracking system.
Schwartzman teaches a solar energy tracking system featuring a controller and a sensor to generate alignment data for the module (see paragraph 28).
As such, it would be obvious to one of ordinary skill in the art to modify the system taught by modified Snidow by including a controller and sensor to operate the tracking system, in order to avoid misalignment and provide optimal tracking (see paragraph 28).
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.  Applicant argues that the combination with Frolov does not teach a first reflective surface opposite the photon absorbent surface.  The conductive reflective surface of Frolov cited meets this.  In any event, the conductive bottom layer when reflective, does not absorb light.  The reflective layer is not the photon absorbing surface, and in any event applicant’s arguments are far broader than what is cited in the claim (the claims do not preclude bifacial cells, for example).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721